Citation Nr: 1244146	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-40 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to enhanced death pension benefits due to the need for aid and attendance and/or housebound status as a surviving spouse.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to June 1946.  He died in April 2006.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the RO.  

In February 2011, the appellant testified at the RO before the undersigned.  A written transcript has been made and associated with the claims file.  

The issue of whether the appellant's income was properly computed for VA death pension benefits purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's corrected visual acuity is shown to be 5/200 or worse in both eyes and she requires the aid and attendance of another person to protect herself from the hazards of daily living due to her diagnosed disabilities.  


CONCLUSION OF LAW

The basic eligibility criteria for enhanced death pension benefits for a surviving spouse due to the need for aid and attendance and/or housebound status have been met.  38 U.S.C.A. § 1541 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.351, 3.352 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Given that the Board is granting the only claim before it, further discussion of the VCAA is unnecessary.


I.  Laws and Regulations

Increased pension is payable to a surviving spouse by reason of need for aid and attendance or if not in need of aid and attendance, by reason of being housebound.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A surviving spouse will be considered in need of regular aid and attendance if she: is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes or concentric contraction of the visual filed to 5 degrees or less; or, is a patient in a nursing home because of mental or physical incapacity; or, establishes a factual need for aid and attendance under the criteria set for in § 3.352(a).  38 C.F.R. § 3.351(a)(5), (b), (c).

The following factors will be accorded consideration in determining the need for regular aid and attendance (§ 3.351(c)(3)): inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).

Improved pension is payable to a surviving spouse, who does not qualify for increased pension based on need for aid and attendance, if the surviving spouse is permanently housebound by reason of disability.  The permanently housebound requirement is met when the surviving spouse is substantially confined to her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  38 C.F.R. § 3.351(f); see also Veterans Benefits Administration Manual Rewrite M21-1MR, Part V, Subpart ii, Section 3, Par. 1.



II.  Analysis

In this case, the appellant contends that she requires the aid and attendance of another or is rendered housebound due to her disabilities.  

In a May 2006 report of examination for need for aid and attendance, the examiner indicated that the appellant was not bedridden, could dress unassisted, could bathe unassisted, could go to the bathroom unassisted, could eat unassisted and could walk in and out of her home unassisted.  The examiner concluded that the appellant did not require the aid and attendance of another person to protect herself from the hazards of daily living due to her diagnosed disabilities.  The appellant's disabilities included arthritis, hypertension, anemia, bipolar disorder and panic disorder.

In a May 2006 statement, the appellant's treating chiropractor reported that she was restricted from prolonged standing, prolonged sitting and heavy lifting due to her lumbar spine disorder.  In November 2007, her treating psychiatrist reported that the appellant would benefit tremendously from home health services to help monitor her bipolar disorder. 

In a December 2010 report of examination for need for aid and attendance, the examiner indicated that the appellant was not bedridden, was not housebound (although depression and anxiety caused her to be withdrawn and reclusive), could dress unassisted, could bathe unassisted, could go to the bathroom unassisted, could eat unassisted and could walk in and out of her home unassisted.  The examiner indicated that the appellant required the aid and attendance of another person to protect herself from the hazards of daily living due to her diagnosed disabilities.  In this regard, the examiner stated that aid and attendance of another would be helpful.

In a March 2012 report of VA examination for aid and attendance or housebound status, the examiner recorded that the appellant was not permanently bedridden, currently hospitalized or able to travel beyond her current domicile.  The appellant reported that she slept irregular hours, sat in chairs because she found it hard to get up if she was lying down and took sponge baths because she was worried that she might fall in the shower.  Her back pain affected her ability to protect herself in her daily environment; however, she was able to perform all functions of self care.

She was able to walk up to a few hundred yards with the assistance of a walker and was able to leave her home unrestricted.  Her best corrected vision was 5/200 or worse in both eyes.  Although she had severe spinal stenosis with lower back pain, function of the upper and lower extremities was normal.  The diagnoses were obesity, bipolar disorder, severe spinal stenosis, hypertension and degenerative joint disease of the cervical spine.

In an October 2012 statement, the appellant's treating chiropractor reported that the severity of her spine disorder would likely preclude her resumption of any daily activities of living.

Given this review of the record, the Board finds that entitlement to enhanced death pension benefits for a surviving spouse due to the need for aid and attendance is warranted.  In this regard, the Board notes that the regulations provide that increased pension is payable and a surviving spouse will be considered in need of regular aid and attendance if, among other things, she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes.  The March 2012 report of VA examination for aid and attendance or housebound status demonstrates that the appellant's best corrected vision was 5/200 or worse in both eyes.  Further confirmation of the appellant's need for aid and attendance is provided by the December 2010 report of examination for need for aid and attendance in which the examiner indicated that the appellant required the aid and attendance of another person to protect herself from the hazards of daily living due to her diagnosed disabilities.  See 38 C.F.R. §§ 3.351(c), 3.352(a).    

As such, basic eligibility criteria for enhanced death pension benefits for a surviving spouse due to the need for aid and attendance have been met.

The Board notes, however, that it makes no determination as to whether the appellant's annual income precludes award of the enhanced death pension benefits for which she is shown to be eligible.  That issue is not before the Board on appeal and, as noted in the introduction, has been referred to the AOJ for consideration.

 
ORDER

Eligibility for enhanced death pension benefits for a surviving spouse due to the need for aid and attendance and/or housebound status is granted, subject to controlling regulations governing the payment of monetary awards.  The appeal is allowed to this extent only.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


